               Case 1:19-cr-00437-AKH Document 67 Filed 06/17/20 Page 1 of 1




                                                       June 17, 2020

     BY ECF
     Hon. Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                     Re:    United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

             Pursuant to this Court’s Order dated June 5, 2020 (Docket No. 64), I write to update the
     Court regarding Mr. Lawrence’s efforts to search for a third financially responsible person to co-
     sign his personal recognizance bond.

             Mr. Lawrence has spoken to at least three individuals at this time, but he has not yet secured
     a third co-signer. He continues to use his best efforts to do so.

             We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to a two-week extension for Mr. Lawrence to
     continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain at liberty
     with two co-signers pending the results of his continued search for another financially responsible
     person. We will update the Court regarding Mr. Lawrence’s continued efforts no later than later
     than July 1st.

                                                                        Respectfully,


                                                                        Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST. LAURENT   ANDREW@HS-LAW.COM          |   DIRECT (646) 248 - 6010



HS-LAW.COM   MAIN (212) 397 - 3370   |   FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
